Citation Nr: 1629336	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-00 060A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for chest pain, claimed as secondary to depressive disorder.

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to depressive disorder.

4.  Entitlement to a disability rating greater than 30 percent for depressive disorder with generalized anxiety, prior to May 6, 2013, and greater than 70 percent subsequent to May 6, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to April 1983.  

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of August 2005 and December 2006.  The Veteran provided sworn testimony during a videoconference hearing in November 2012 before the undersigned Veterans Law Judge.  In February 2013, the Board remanded the appeal for further evidentiary development.  Most of this development has been accomplished.  

While the case was in remand status, however, the disability rating assigned to the Veteran's depressive disorder was increased to 70 percent, effective May 6, 2013.  Additionally, a total disability rating based upon individual unemployability due to service-connected disability was granted.   

The issues of entitlement to service connection for chest pain, diabetes mellitus, and a disability rating greater than 30 percent for depressive disorder with generalized anxiety, prior to May 6, 2013, and greater than 70 percent subsequent to May 6, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran had ingrown hairs and acne affecting his face during service, both disabilities resolved prior to his discharge from service.  

2.  No medical nexus between the inservice skin complaints and any subsequent skin disability, to include dermatitis, is shown.  


CONCLUSION OF LAW

Service connection for a disability of the skin is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he has a skin rash which had its inception during service and for which he has been treated "on and off" since that time.  He requests service connection for a skin disability.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a June 2006 letter.
In terms of the duty to notify, case law requires some discussion of the November 2012 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issues on appeal were identified at the Board hearing; and the nature of the Veteran's discontent and the chain of events leading to the appeal was clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

Service treatment records, VA medical records, Social Security disability records, private treatment reports, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his VA electronic files.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

According to the report of a general medical examination conducted in November 1980, shortly after the Veteran's induction into service, his skin was considered to have been normal upon clinical examination at that time, although the Veteran reported that he had had a facial rash in August 1980 which had cleared with topical medication.  His service treatment records reflect that he had difficulty with ingrown hairs on his face related to shaving during service.  He was given permission to shave weekly.  A single service treatment record also reflects that he had acne vulgaris affecting his face.  He was instructed to follow regular skin care with appropriate soap and to return to the health clinic if the problem did not clear up.  There are no further records indicating a return visit.  He underwent a general medical examination in conjunction with his separation from service in April 1983.  The Veteran reported a history of acne during the summertime, without signs of infection.  Again, however, his skin was considered to have been normal upon clinical examination.   

Review of the Veteran's recent VA treatment reports reveals a diagnosis of seborrheic dermatitis in September 2006 and the prescription of medication in which the Veteran was instructed to soak the affected area of his face and a cream for application to the face.  There are no further indications of a facial rash in his recent VA treatment reports, to include those recently obtained following the Board's remand.  

Pursuant to the Board's remand, the Veteran was provided with a VA dermatologic examination in September 2013.  During the examination, the Veteran identified his current skin problem as discoloration on his cheeks and in the area under his eyes, which worsened when he was sweating.  Upon clinical examination, the examiner noted that physical findings on the Veteran's right cheek were barely discernible.  There was no scarring or disfigurement, no skin neoplasms, no systemic manifestations of any skin disease.  No acne was noted.  The Veteran's only treatment was a topical corticosteroid cream, as needed.  The examiner rendered a diagnosis of seborrheic dermatitis in remission with a very light depigmentation the size of a 50 cent piece adjacent to the Veteran's nose on his right cheek.  The examiner then opined that the Veteran's dermatitis was less likely than not incurred in service.  In support of this conclusion, the examiner explained that acne and ingrown hairs were not present during the examination and were not present when seborrheic dermatitis was diagnosed in 2006.  The 2006 diagnosis of seborrheic dermatitis was not related to the acne treated in service in 1981, based upon the medical literature and the examiner's own fifty years of clinical experience.

In determining whether this opinion is adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

Upon careful review, the Board holds that the preponderance of the evidence is against this claim.  The Veteran's own contention that service connection is warranted carries very little evidentiary weight when compared with the informed medical opinion of a VA examiner with fifty years of clinical experience in dermatologic matters.  Dermatitis was not present during service or for many years after service.  Neither acne nor ingrown hairs were present upon the Veteran's discharge from service and no connection among the three is postulated in the record.  The appeal is therefore denied.


ORDER

Service connection for a skin disorder is denied.


REMAND

The Veteran contends that his chest pain is proximately caused by or aggravated by his service-connected depression with anxiety.  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran has submitted a June 2012 private doctor's statement to the effect that his depression has affected his "other comorbidities."  For example his depression affects his diet which affects the control of his diabetes.  The Veteran additionally testified that depression causes him to overeat and not exercise.

During a mental disorders examination in July 2003, the Veteran reported that he had had a heart attack in 2002, and that he had driven himself to West Jefferson Hospital and was hospitalized.  An attempt to obtain these West Jefferson Hospital treatment records is therefore required.  

A private hospital report in February 2005 reflects that the Veteran had syncope after a stress test with chest pain.  He underwent various tests, including a nuclear medicine stress test which was negative.  Cardiac problems were ruled out and it was felt the syncope had possibly occurred because he was volume depleted from his diabetes.  The available treatment records do not reflect a diagnosis indicative of a cardiac disability.  We note that a VA physician who reviewed the Veteran's available medical records in November 2013, attributed the Veteran's complaints of chest pain to reflux disease, rather than to a disability of cardiac origin.  However, records or a summary of the West Jefferson Hospitalization should resolve the matter of whether the Veteran in fact had a heart problem in 2002 or 2003.  In a separate November 2013 opinion, a VA physician set forth several medical references showing the plausibility of heart problems being caused by depression, but then noted that the Veteran does not appear to have a cardiac disability of any kind.  The physician then recommended that the Veteran have a more thorough evaluation for the nature of the chest pain he has claimed.  

After obtaining these records, the Veteran should be provided with a clinical examination for the purpose of identifying as nearly as possible a diagnosis for the Veteran's reported chest pain, and then identifying a nexus to service.  Although the Board had previously remanded for a similar purpose, rather than a clinical examination, the AMC simply forwarded the Veteran's claims file to a physician for review.  

With regard to the Veteran's diabetes, the same VA physician cited to several medical journal articles which tend to support the Veteran's theory that depression led to or exacerbated his diabetes.  The physician also noted that psychotropic drugs that treat depression can also increase appetite with resultant weight gain.  However, the physician's review of the Veteran's medical records showed that his weight has fluctuated widely with a tendency to "yo-yo" up and down, "obscuring a clear relationship between his medications and his weight and his development of diabetes mellitus type II on an obesity basis."  The physician thus concluded that the Veteran would benefit from a diabetes mellitus examination and an attempt to more clearly delineate the temporal relationship of the medications used to treat his mental disorders and his weight.  

A second VA physician reviewed the Veteran's claims file in November 2013.  This physician did not focus at all on the medications the Veteran was taking for depression; rather this physician simply opined that because the Veteran's diabetes developed approximately twenty years after his depression, they were likely to be unrelated.  

Thus, the first suggestion, of a more clear delineation of the temporal relationship of the Veteran's depression medications and his weight has not been accomplished yet.  Because this is a complex medical question, the Board holds that another remand to obtain a complete medical opinion on this matter is warranted.  

With regard to the Veteran's depression, one of the most recent VA treatment records available for review indicates that in June 2014, the Veteran was going to be admitted to the New Orleans VA Medical Center for admission to the Gateway program.  As records reflecting this treatment are likely to be highly relevant to his disability rating, these hospitalization records should be obtained prior to further review.  His outpatient VA treatment records should be obtained as well.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, the RO should request records reflecting a hospitalization at West Jefferson Hospital in 2002 or 2003 for inclusion in the claims file.  Reasonable efforts as defined in 38 C.F.R. § 3.159(c)(1) must be undertaken to obtain these medical records on the Veteran's behalf.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran since May 2014, to include hospitalization records at the New Orleans VA Medical Center and all related clinics, and all records from the Alexandria VA Health Care System and all related clinics for inclusion in the file.

3.  The Veteran should be afforded a VA examination to identify the source of his reported chest pain.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  If a cardiac diagnosis is identified, then the examiner is requested to render an opinion as to whether it is more, less, or equally likely that such disability is proximately caused by or aggravated by the Veteran's service-connected depressive disorder.  

4.  The Veteran's claims file should again be forwarded to a VA physician with expertise in endocrinology for a longitudinal review of his medical records to delineate the temporal relationship between the medications used to treat his mental disorders and his weight.  After such a review, the physician is requested to form an opinion as to whether it is more, less, or equally likely that the Veteran's diabetes mellitus was proximately caused by or aggravated by his depressive disorder.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development such as obtaining additional medical information should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



Continued on next page



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


